DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO OFFICE ACTION/ AMENDMENT, filed November 10, 2021.  Claims 1-9 and 11-16 are pending.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (RESPONSE, page 2), the objection to the title as set forth in the prior Office action dated June 10, 2021, page 4 (item no. 4), is withdrawn.
In view of the prior claim rejections under 35 U.S.C. 112(b) (pre-AIA  second paragraph) as set forth in the prior Office action, pages 2-3 (item no. 6), Applicant has amended independent claims 1 and 9, which are now drawn to a first server system (as opposed to an image forming apparatus) and a method for controlling the first server system, respectively, including acquisition of an access token for obtaining a plurality of second job identifiers corresponding to second user identification information, and causing the image forming apparatus to display the second job identifiers along with first job identifiers corresponding to first user identification information different from the second user identification information.  The claim amendments overcome the prior rejection.  However, the amendments raise new issues regarding 35 U.S.C. 112(b).  In particular, claim 1 recites the limitation “acquire, from a second server system that stores a plurality of second job identifiers and second image files respectively access token based on second user identification information different from the first user identification information, wherein the access token corresponds to the first user identification information.” (Emphasis added)  According to Applicant’s specification, an access token recited in the claim corresponds to an access token that is generated by authorization server 311 (paragraph [00108]) in response to input of a username and password (second user identification information) corresponding to cloud service 300 (paragraph [00106]).  This user identification information is different from the user identification information used to obtain a different access token generated by authorization server 310 (paragraph [0098]) in response to input of a username and password (first user identification information) corresponding to corresponding to general-purpose cloud print service 301 (paragraph [0096]).  It is unclear how the access token, based on the second user identification information as recited in the claim, can also correspond to the first user identification information, since the first user identification information is not used in the generation of the recited access token.  Thus, a new rejection under 35 U.S.C. 112(b) appears below.
 	As for Applicant’s remarks in response the claim rejections under 35 U.S.C. 103 (RESPONSE, pages 10-12), Applicant states (page 11) regarding the cited prior art (Nishida, Iwasaki):
 	Nishida discloses that the plurality of servers acquires the job information from the job server to provide the image forming apparatus with the acquired job information.  However, although Nishida teaches that the plurality of servers is accessed by using the same authentication information, Nishida does not teach or suggest the job information is acquired from the second server system by using the access token based on the second user information corresponding to the first user information.  Additionally, Nishida merely teaches that each server displays the job information acquired from the plurality of job servers (see Nishida, Fig. 6).  Nishida, however, does not disclose that 
 	Moreover, Iwasaki does not provide any teaching that would remedy the deficiencies of Nishida.  Iwasaki merely teaches that the access token is used when acquiring the print job from the cloud print service.  Iwasaki, however, does not teach or suggest at least causing the image forming apparatus to display the stored plurality of first job identifiers corresponding to the first user identification information and the acquired plurality of second job identifiers, which are arranged in an order set regardless of which server system each of the first and second image files is stored in.

  	Applicant’s arguments have been considered and are deemed persuasive.  Therefore, the claim rejections under 35 U.S.C. 103 as set forth in the prior Office action, pages 4-11 (item no. 9) are withdrawn.
 	As for new claims 11-16, these claims are rejection under 35 U.S.C. 112(b) for similar reasons as set forth above (see rejection below).  Applicant’s argument that the limitations of independent claim 13 are not taught or suggested by the cited prior art (RESPONSE, page 13) is deemed persuasive for the reasons set forth above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
access token based on second user identification information different from the first user identification information, wherein the access token corresponds to the first user identification information.” (Emphasis added)  According to Applicant’s specification, an access token recited in the claim corresponds to an access token that is generated by authorization server 311 (paragraph [00108]) in response to input of a username and password (second user identification information) corresponding to cloud service 300 (paragraph [00106]).  This user identification information is different from the user identification information used to obtain a different access token generated by authorization server 310 (paragraph [0098]) in response to input of a username and password (first user identification information) corresponding to corresponding to general-purpose cloud print service 301 (paragraph [0096]).  It is unclear how the access token, based on the second user identification information as recited in the claim, can also correspond to the first user identification information, since the first user identification information is not used in the generation of the recited access token.  Thus, claim 1 is rejected as being indefinite.
 	Claims 2- 8, 11 and 12 depend from claim 1, and thus are rejected as including the above indefinite limitation.
 	Claim 9, drawn to a method for controlling a first server system, similarly recites the limitations of claim 1, and is thus rejected as set forth above.
access token based on second user identification information different from the first user identification information, wherein the access token corresponds to the first user identification information.” (Emphasis added)  As set forth above regarding claim 1, it is unclear how the access token, based on the second user identification information as recited in the claim, can also correspond to the first user identification information, since the first user identification information is not used in the generation of the recited access token.
	Claims 14-16 depend from claim 13, and thus are rejected as including the above indefinite limitation.
Allowable Subject Matter
Claims 1-9 and 11-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1 the cited prior art fails to disclose or suggest Applicant’s first server system, including the following limitations:
	- acquire, from a second server system that stores a plurality of second job identifiers and second image files respectively corresponding to the second job identifiers, the plurality of second job identifiers by using an access token based on second user identification information different from the first user identification information, wherein the access token corresponds to the first user identification information; and
 	- cause the image forming apparatus to display the stored plurality of first job identifiers corresponding to the first user identification information and the acquired plurality of second job identifiers, which are arranged in an order set regardless of which server system each of the first and second image files is stored in.
 	Claims 2-8, 11 and 12 depend from claim 1.
	Claim 9, drawn to a method for controlling a first server system, similarly recites the allowable subject matter of claim 1.
 	Regarding claim 13, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus, including the following limitations:
	- receive, from the first server system, the plurality of first job identifiers and a plurality of second job identifiers acquired from a second server system that stores the plurality of second job identifiers and second image files respectively corresponding to the second job identifiers, wherein the plurality of second job identifiers are acquired by using an access token based on second user identification information different from the first user identification information, wherein the access token corresponds to the first user identification information; and
	- display the plurality of received first job identifiers and the plurality of second job identifiers arranged in an order set regardless of which server system each of the first and the second image files is stored in.
	Claims 14-16 depend from claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677